Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 1/12/22 has been entered and made of record. Claims 1, 4-15 and 21-29 are amended. Claims 2-3 are cancelled. Claims 16-20 are withdrawn. Claims 1, 4-15 and 21-29 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 15, 21 and 29 have been considered but they are not persuasive.
Applicant asserts that Papazov’s decomposition is dependent on spatial locations alone and has no relation to intensity or to iso-levels, unlike the invention recited m Claim 1. Both the Papazov and Zöckler references fail to disclose processing circuitry configured to process the first image data based on an intensity of the image data to obtain a plurality of transformed first data sets, each of the transformed first data sets corresponding to a respective value for the intensity, process the second image data based on the intensity of the image data to obtain a plurality of transformed second data sets, each of the transformed second data sets corresponding to a respective value for the intensity; transform each of the transformed first data sets to obtain a respective first distance transform; and transform each of the transformed second data sets to obtain a respective second distance transform, wherein each first distance transform comprises a respective first signed distance field, and each second distance transform comprises a respective second signed distance field, as recited in amended Claim 1 (p. 16-17 of Remarks).
Examiner notices that Papazov discloses obtaining image data, such as tomographic images at Col 1 of p. 824; segmented version of the image as shown in Fig 2. It is well-known that tomographic image is represented by intensity at each point position, and each boundary of tissue can be determined based on an intensity constraint and further be segmented. For example, Guo discloses “A value at each scan element position represents a measured or computed intensity that represents a physical property (e.g., X-ray absorption for a CT scanner, or resonance frequency of an MRI scanner) at a corresponding position in at least a portion of the spatial arrangement 132a, 132b of the living body” in [0045]; “In some embodiments, step 253 includes step 255 to determine the boundary of tissue, such as the liver or other organs, in which the boundaries are known to satisfy some intensity constraint or size and shape constraints (called topological constraints, herein) or position constraints, or some combination” in [0061]; “the Hounsfield value of the CT intensity is used to preprocess the original images” in [0073].
Papazov also teaches image data transformation. For example, Papazov discloses “2D registration (in case the input data is a stack of 2D histological slices)… The 2D registration is usually achieved by a rigid transformation, optionally followed by an elastic deformation step [5, 6]” in Col 2 of p. 824; see also shape transformation in reference [13,14]. Guo directly teaches preprocessing the original image data including transform. Guo discloses “whether measured directly using scanning equipment, or the result of one or more subsequent transformations, such as Fourier Transform, edge detection, amplitude normalization, or shift or other transform or preprocessing” in [0006]; “In some embodiments, the described procedure also includes preprocessing the original set of image data to remove the portions of voxels or pixels not of interest in step 201. For example, for liver segmentation in CT images, the Hounsfield value of the CT intensity is used to preprocess the original images” in [0073]; “FIG. 5 also shows a marker M1 region 521 that defines points inside the curve C1 used with the watershed transform to provide the initial boundary C1” in [0077].
Papazov further teaches distance transform. For example, Papazov discloses “Several types of algorithms have been presented in the past, which compute a smooth transition between two objects: a start and a target object (see [10] for an overview). Distance field interpolation (DFI) based methods achieve this by interpolating distance fields defined for the start and target objects [11]” in Col 2 of p. 824; “To reduce such deformations, [12] propose to interpolate a combination of the distance field and a user-defined non-linear transformation, which maps corresponding points on each object onto each other… Surface-based morphing methods [14] usually require a bijective mapping to be defined between start and target object. The transition is then computed by interpolating the position of corresponding points… By cloning patches, we create topologically equivalent surfaces and we can use the morphing technique from [4] to transform one surface into the other” in Col 1 of p. 825; see also “Three-dimensional distance field metamorphosis” in reference [12]. Guo also discloses “the corresponding topographic distance transform is defined by Equation 10” in [0088]. COHEN-OR further explains a distance field interpolation (DFI) by defining the signed distance field by equ. (2). Therefore, the combination of Papazov, Guo and COHEN-OR teaches the argued limitations cited in claim 1. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 10-15, 21-22 and 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Papazov et al. (Visualizing morphogenesis and growth by temporal interpolation of surface-based 3D atlases, 2008 5th IEEE International Symposium on Biomedical Imaging: From Nano to Macro) in view of Guo et al. (US 2015/0078640) and COHEN-OR et al. (Three-Dimensional Distance Field Metamorphosis, ACM Transactions on Graphics, Vol. 17, No. 2, April 1998, Pages 116–141, cited by Papazov).
As to Claim 1, Papazov teaches an image processing apparatus, comprising: processing circuitry configured to 
acquire first image data that is representative of a subject at a first time and second image data that is representative of the subject at a second, different time (Papazov, Fig 2); 
process the first image data based on an intensity of the image data to obtain a plurality of transformed first data sets, each of the transformed first data sets corresponding to a respective value for the intensity; process the second image data based on the intensity of the image data to obtain a plurality of transformed second data sets, each of the transformed second data sets corresponding to a respective value for the intensity (Papazov discloses tomographic images in Col 1 of p. 824; segmented version of the image as shown in Fig 2. It is well-known that tomographic image is represented by intensity at each point position, and each boundary of tissue can be determined based on an intensity constraint and further be segmented. For example, Guo discloses “A value at each scan element position represents a measured or computed intensity that represents a physical property (e.g., X-ray absorption for a CT scanner, or resonance frequency of an MRI scanner) at a corresponding position in at least a portion of the spatial arrangement 132a, 132b of the living body” in [0045]; “In some embodiments, step 253 includes step 255 to determine the boundary of tissue, such as the liver or other organs, in which the boundaries are known to satisfy some intensity constraint or size and shape constraints (called topological constraints, herein) or position constraints, or some combination” in [0061]; “the Hounsfield value of the CT intensity is used to preprocess the original images” in [0073]. Papazov also teaches image data transformation. For example, Papazov discloses “2D registration (in case the input data is a stack of 2D histological slices)… The 2D registration is usually achieved by a rigid transformation, optionally followed by an elastic deformation step [5, 6]” in Col 2 of p. 824; see also shape transformation in reference [13,14]. Guo directly teaches preprocessing the original image data including transform. Guo discloses “whether measured directly using scanning equipment, or the result of one or more subsequent transformations, such as Fourier Transform, edge detection, amplitude normalization, or shift or other transform or preprocessing” in [0006]; “In some embodiments, the described procedure also includes preprocessing the original set of image data to remove the portions of voxels or pixels not of interest in step 201. For example, for liver segmentation in CT images, the Hounsfield value of the CT intensity is used to preprocess the original images” in [0073]; “FIG. 5 also shows a marker M1 region 521 that defines points inside the curve C1 used with the watershed transform to provide the initial boundary C1” in [0077]); 
transform each of the transformed first data sets to obtain a respective first distance transform; transform each of the transformed second data sets to obtain a respective second distance transform (Papazov discloses “which compute a smooth transition between two objects: a start and a target object (see [10] for an overview). Distance field interpolation (DFI) based methods achieve this by interpolating distance fields defined for the start and target objects [11]” in Col 2 of p. 284; “To reduce such deformations, [12] propose to interpolate a combination of the distance field and a user-defined non-linear transformation, which maps corresponding points on each object onto each other” in Col 1 of p. 825); 
select a combination of at least one of the first distance transforms and at least one of the second distance transforms based on the intensity (Papazov discloses “which compute a smooth transition between two objects: a start and a target object (see [10] for an overview). Distance field interpolation (DFI) based methods achieve this by interpolating distance fields defined for the start and target objects [11]” in Col 2 of p. 284); 
generate at least one morphed distance transform based on the combination; and process the at least one morphed distance transform to obtain upsampled image data that is representative of the subject at a third time, wherein the third time is between the first time and the second time (Papazov discloses Fig. 3 shows four frames from the morph sequence between the non-manifold meshes of the two barley grains in Col 1 of p. 826;

    PNG
    media_image1.png
    811
    481
    media_image1.png
    Greyscale

“to interpolate a combination of the distance field and a user-defined non-linear transformation, which maps corresponding points on each object onto each other… we create topologically equivalent surfaces and we can use the morphing technique from [4] to transform one surface into the other” in Col 1 of p. 825; 3D distance field metamorphosis in reference 12);
	wherein each first distance transform comprises a respective first signed distance field, each second distance transform comprises a respective second signed distance field, and the at least one morphed distance transform comprises at least one morphed distance field (Papazov discloses “which compute a smooth transition between two objects: a start and a target object (see [10] for an overview). Distance field interpolation (DFI) based methods achieve this by interpolating distance fields defined for the start and target objects [11]. Such methods are able to handle topologically different start and target objects. The shape of the intermediate objects is given by the zero level set of the interpolated distance field” in col 2 of p. 824. Guo further discloses “In step 319, the separation distance is determined for the next point on one boundary to the nearest point on each of the other boundaries. For boundaries defined by a signed distance function (SDF) as the level set function, the value of a voxel on that function describes the shortest distance to that boundary by definition and the boundary is defined by voxels where the level set function has the value zero” in [0098]. COHEN-OR further explains a distance field interpolation (DFI) by defining the signed distance field by equ. (2); “Once this approximated distance field is available, the surface of the object can be determined by the zero points of the distance field or, in the
discretized version, by the boundary between the positive and negative valued lattice points, whereas the volume itself (its interior) is defined as the set of all negative valued points” at p. 124.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov with the teaching of Guo so as to explain that a value at each scan element position represents a measured or computed intensity that represents a physical property at a corresponding position in at least a portion of the spatial arrangement of the living body (Guo, [0044]) and the preprocessing of image data including transformation (Guo, [0006, 0073]). The motivation of combining COHEN-OR further provides the definition of the signed distance field (COHEN-OR, p. 124).

As to Claim 4, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 1, wherein, in processing the first image data set to obtain the plurality of transformed first data sets, the processing circuitry is further configured to threshold the first image data using different values of the intensity, and, in processing the second image data set to obtain the plurality of transformed second data sets, the processing circuitry is further configured to threshold the second image data using different values of the intensity (Guo discloses “Prior knowledge or available information about the objects, such as intensity range, position, or shape, are exploited and integrated into the method to improve the performance of the method. For example, regions having a statistical quantity of intensities exceeding a predetermined value or range can be excluded from the segmentation result. In the case of the liver, for each slice, the intensity statistics inside the boundary, such as mean µ0 and standard deviation σ0 , is calculated. Those statistics are then used to set thresholds Tlow and Thigh, which are utilized, for example in step 255 in some embodiments, to exclude some portion of the images from the segmentation result” in [0071]. Here, the predetermined intensity value or range can be used to segment different objects in the image data set.)

As to Claim 5, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 1, wherein each first distance transform is representative of a shape of a respective iso-level of the first data set, and each second distance transform is representative of a shape of a respective iso-level of the second data set (Papazov discloses “The shape of the intermediate objects is given by the zero level set of the interpolated distance field” in Col 2 of p. 824. Guo also discloses “For boundaries defined by a signed distance function (SDF) as the level set function, the value of a voxel on that function describes the shortest distance to that boundary by definition and the boundary is defined by voxels where the level set function has the value zero” in [0098].)

As to Claim 6, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 1, wherein the combination of the at least one of the first distance transforms and the at least one of the second distance transforms comprises pairs of first distance transforms and second distance transforms, each pair having a common value for the intensity, and wherein, in generating the at least one morphed distance transform based on the combination, the processing circuitry is further configured to interpolate between each of the pairs (Papazov discloses “to interpolate a combination of the distance field and a user-defined non-linear transformation, which maps corresponding points on each object onto each other” in Col 1 of p. 825; “We now modify both meshes such that they have the same connectivity” in Col 1 of p. 826; see also Fig 3. Guo also discloses “in some embodiments the voxels in the VOI are super sampled by interpolating amplitudes at positions other than those in the original image data” in [0054].)

As to Claim 7, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 1, wherein the combination of at least one of the first distance transforms and at least one of the second distance transforms comprises pairs of first distance transforms and second distance transforms, wherein at least some of the pairs have a different value for the intensity in respect of the first distance transform than in respect of the second distance transform, and wherein, in generating the at least one morphed distance transform based on the combination, the processing circuitry is further configured to interpolate between each of the pairs (Papazov discloses “to interpolate a combination of the distance field and a user-defined non-linear transformation, which maps corresponding points on each object onto each other” in Col 1 of p. 825; see also for interpolated values in Fig 3. Here, the distance field indicates a point relative to a boundary. The interpolated distance transform is used to represent an interpolated shape between first shape and second shape.)
As to Claim 8, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 1, wherein the combination of the at least one of the first distance transforms and the at least one of the second distance transforms is weighted in dependence on a difference in time between the third time and first time, and a difference in time between the third time and second time (Papazov discloses distance field interpolation as shown in Fig 3. Guo further discloses “The topographical distance L between two voxels x and y is a spatial weighted distance defined by Equation 8… In discrete case, the topographical distance between two voxels p and q is a weighted distance defined by Equation 9a” in [0087]; “The topographic force can further incorporate a weight function h, which can be defined as a function of distance d between the two contours (i.e., the shortest distance between a point on one contour to the other contour). The weight can be written as w1=h(Ф2), w2=h(Ф1)” in [0090]; see also [0100].)

As to Claim 10, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 1, wherein the processing of the first image data and second image data based on the intensity of the image data is performed in advance and cached (Guo discloses “for liver segmentation in CT images, the Hounsfield value of the CT intensity is used to preprocess the original images” in [0073].)

As to Claim 11, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 1, wherein the first image data and second image data each comprise data from a respective plurality of image acquisitions, and wherein the upsampled image data comprises fusion image data (Papazov discloses “The final morph is produced by a linear interpolation between corresponding vertices of both meshes” in Col 1 of p. 826.)

As to Claim 12, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 1, wherein the processing circuitry is further configured to incorporate into the first distance transforms and second distance transforms a representation of an object that is not part of the subject (Papazov, Fig 3. Guo discloses “For example, in some embodiments the voxels in the VOI are super sampled by interpolating amplitudes at positions other than those in the original image data” in [0054]).

As to Claim 13, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 1, wherein, in processing the first image data and the second image data based on the intensity, the processing circuitry is further configured to select a plurality of values for the intensity (Papazov discloses intensity range in [0067, 0069, 0071]).

As to Claim 14, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 13, wherein the processing circuitry is further configured to select the plurality of values for the intensity using a trained model (Papazov discloses machine-learning methods in Col 2 of p. 824.)

Claim 15 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.

Claim 21 recites similar limitations as claim 1, further comprising:
obtain temporal information indicative of a respective time of acquisition for each pixel or voxel of the first image data and second image data (Papazov discloses “We focus on temporal interpolation between discrete time steps of a series of 3D surface-based atlases that have been created from histological serial sections” at col 2 of p. 824, see also Fig 3-4);
wherein the generating of the at least one morphed distance transform is in dependence on the temporal information (Papazov discloses “which compute a smooth transition between two objects: a start and a target object (see [10] for an overview). Distance field interpolation (DFI) based methods achieve this by interpolating distance fields defined for the start and target objects [11]” in Col 2 of p. 284. Here, the start object and a target object have the corresponding temporal information, see also Fig 3-4.)

Claim 22 is rejected based upon similar rationale as Claim 6.

As to Claim 25, Papazov in view of Guo and COHEN-OR teaches an apparatus according to claim 21, wherein the processing circuitry is further configured to: 
acquire third image data that is representative of the subject and is acquired over a third, different time period; process the third image data based on the intensity of the image data to obtain a plurality of transformed third data sets, each of the transformed third data sets corresponding to a respective value for the intensity; and transform each of the transformed third data sets to obtain a respective third distance transform, wherein the combination of the at least one of the first distance transforms and the at least one of the second distance transforms further comprises at least one of the third distance transforms (Papazov discloses VISUALIZING MORPHOGENESIS AND GROWTH BY TEMPORAL INTERPOLATION OF SURFACE-BASED 3D ATLASES in title. Papazov’s invention can be applied on any number of temporal image data set as shown in Fig 2-4. For example, assume that first image data captured at t0, second image data captured at t1, third image data captured at t2, here, t0<t1<t2. Then, forth image data at t0.5 can be interpolated based on first and second image data, fifth image data at t1.5 can be interpolated based on forth image data and third image data.)

As to Claim 26, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 25, wherein the generating of the at least one morphed distance transform is performed on a per-pixel or per-voxel basis, and the processing circuitry is further configured to combine data values from the at least one of the first distance transforms and at least one of the second distance transforms for some pixel or voxel positions, and combine data values from the at least one of the first distance transforms and the at least one of the third distance transforms for other pixel or voxel positions (Papazov discloses temporal interpolation with voxel-based segmentation algorithm at col 2 of p. 824. Guo further discloses segmentation performed on per-pixel intensity in [0069, 0071]; the portions of voxels or pixels of interest in [0073].

As to Claim 27, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 21, wherein the time information comprises an acquisition time volume (Papazov discloses “We focus on temporal interpolation between discrete time steps of a series of 3D surface-based atlases that have been created from histological serial sections [3]. The tissue-separating surfaces [4] are non-manifold meshes which topology changes with time due to morphogenetical processes during development” at col 2 of p. 824; see also Fig 2-4. Here, each pixel/voxel of image data is associated with the corresponding time information.)

As to Claim 28, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 21, wherein, in obtaining the time information the processing circuitry is further configured to estimate pixel or voxel acquisition times using knowledge of an acquisition device used to acquire the first image data and second image data (Papazov discloses “We focus on temporal interpolation between discrete time steps of a series of 3D surface-based atlases that have been created from histological serial sections [3]. The tissue-separating surfaces [4] are non-manifold meshes which topology changes with time due to morphogenetical processes during development” at col 2 of p. 824; see also Fig 2-4. Here, each pixel/voxel of image data is associated with the corresponding time information.)

Claim 29 recites similar limitations as claim 21 but in a method form. Therefore, the same rationale used for claim 21 is applied.


Claims 9 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Papazov in view of Guo, COHEN-OR and Wen et al. (US 2012/0243763).
As to Claim 9, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 1. The combination of Wen further teaches wherein, in processing the morphed distance transforms to obtain upsampled image data, the processing circuitry is further configured to select a maximum intensity of each morphed distance transform for each voxel (Wen discloses “the multiple images can be combined by analyzing a maximum intensity value for each corresponding pixel in the images (i.e., pixels having the same X-Y coordinates in each image) and using the pixel with the highest intensity value as the pixel in the final image” in [0011], see also Fig 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov, Guo, COHEN-OR with the teaching of Wen so as to extract vascular structure from medical CT or MRI data sets and exploits the fact that the data values of vascular structures are higher than the values of the surrounding tissue (Wen, [0006]).

As to Claim 23, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 22. The combination of Wen further teaches wherein, in interpolating between each of the pairs based on the temporal information the processing circuitry is further configured to determine per-pixel or per-voxel weights based on the temporal information (Papazov discloses temporal interpolation with voxel-based segmentation algorithm at col 2 of p. 824. Wen further discloses “the multiple images can be combined by analyzing a maximum intensity value for each corresponding pixel in the images (i.e., pixels having the same X-Y coordinates in each image) and using the pixel with the highest intensity value as the pixel in the final image” in [0011].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov, Guo, COHEN-OR with the teaching of Wen so as to extract vascular structure from medical CT or MRI data sets and exploits the fact that the data values of vascular structures are higher than the values of the surrounding tissue (Wen, [0006]).

As to Claim 24, Papazov in view of Guo and COHEN-OR teaches the apparatus according to claim 21. The combination of Wen further teaches wherein the combination of the at least some of the first distance transforms and at least some of the second distance transforms is weighted on a per-pixel or per-voxel basis in dependence on a difference in time between the target time and a respective acquisition time for each pixel or voxel in the first image data, and a difference in time between the target time and a respective acquisition time for each pixel or voxel in the second image data (Papazov discloses temporal interpolation with voxel-based segmentation algorithm at col 2 of p. 824. Wen further discloses “the multiple images can be combined by analyzing a maximum intensity value for each corresponding pixel in the images (i.e., pixels having the same X-Y coordinates in each image) and using the pixel with the highest intensity value as the pixel in the final image” in [0011].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Papazov, Guo, COHEN-OR with the teaching of Wen so as to extract vascular structure from medical CT or MRI data sets and exploits the fact that the data values of vascular structures are higher than the values of the surrounding tissue (Wen, [0006]).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612